 1   GARY R. BASHAM (SBN 130119)
     BASHAM LAW GROUP
 2   8801 Folsom Blvd., Suite 177
     Sacramento, California 95826
 3   Telephone: (916) 993-4840
     Facsimile: (916) 266-7478
 4   Email: gary@bashamlawgroup.com
 5   Attorneys for Plaintiff
     JAMES PISANO
 6
 7   JAMES T. JONES (SBN 167967)
     JACKSON LEWIS P.C.
 8   400 Capitol Mall, Suite 1600
 9   Sacramento, California 95814
     Telephone: (916) 341-0404
10   Facsimile: (916) 341-0141
     Email: jonesj@jacksonlewis.com
11
12   Attorneys for Defendant
     RESTAURANT TECHNOLOGIES, INC.
13
14                                   UNITED STATES DISTRICT COURT
15                                 EASTERN DISTRICT OF CALIFORNIA
16   JAMES PISANO, an individual,                           Case No. 2:16-cv-00859-MCE-CKD
17                             PLAINTIFF,                   JOINT STIPULATION FOR
                                                            DISMISSAL; ORDER THEREON
18   v.
19                                                          Complaint Filed: March 3, 2016
     RESTAURANT TECHNOLOGIES, INC., a
20   Delaware Corporation; and DOES 1 through
     50, inclusive,
21
                               Defendants.
22
23
24
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
25
                    Plaintiff JAMES PISANO and Defendant RESTAURANT TECHNOLOGIES,
26
     INC. stipulate to and jointly request that this Court enter a dismissal with prejudice of Plaintiff’s
27
28
                                                      1
                           JOINT STIPULATION FOR DISMISSAL; ORDER THEREON
                                      Case No. 2:16-CV-00859-MCE-CKD
 1   complaint in the above-entitled action pursuant to Fed. R. Civ. P. 41(a)(2), with each side to bear
 2   their own costs and attorneys' fees.
 3   Dated: February 26, 2019                             BASHAM LAW GROUP
 4                                                        /s/ Gary R. Basham
                                                          Gary R. Basham
 5
                                                          Attorney for Plaintiff
 6                                                        JAMES PISANO
 7
     Dated: February 26, 2019                             JACKSON LEWIS P.C.
 8
                                                          /s/ James T. Jones
 9                                                        James T. Jones
10                                                        Attorneys for Defendant
                                                          RESTAURANT TECHNOLOGIES, INC.
11
12
                                                     ORDER
13
14                   In accordance with the foregoing stipulation of the parties, and good cause
15   appearing, the above-entitled action is hereby dismissed with prejudice, with each side to bear
16   their own costs and attorneys' fees. The matter having now been dismissed in its entirety, the
17   Clerk of Court is directed to close the file.
18           IT IS SO ORDERED.
19   Dated: February 26, 2019
20
21
22
23
24
25
26
27
28
                                                      2
                            JOINT STIPULATION FOR DISMISSAL; ORDER THEREON
                                       Case No. 2:16-CV-00859-MCE-CKD
